Citation Nr: 0202868	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  00-12 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active duty for training from July 7, 1940, 
to July 27, 1940.  He also had several periods of oceangoing 
service as a Merchant Marine between August 1942 and June 
1944.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 1999 by the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO).  

A hearing was held at the Board in Washington DC before the 
undersigned Member of the Board on January 17, 2002.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claim and the evidence necessary to substantiate his 
claim.

2.  The veteran has hearing loss and tinnitus in each ear 
which were caused by exposure to acoustic trauma during 
service.


CONCLUSION OF LAW

Hearing loss and tinnitus were incurred in service.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991 and Supp. 
2001); 38 C.F.R. § 3.385 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been fulfilled 
with respect to the claim for service connection for hearing 
loss and tinnitus.  The veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  The 
Board concludes the discussions in the rating decision, the 
statement of the case (SOC), and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has had a hearing.  All available 
relevant evidence identified by the veteran was obtained and 
considered.  His recent treatment records have been obtained.  
The National Personnel Records Center and the United States 
Coast Guard have informed the VA that no service medical 
records or records from Merchant Marine service could be 
located.  

The veteran has not been afforded a disability evaluation 
examination by the VA to assess the nature of his 
disabilities; however, the Board finds that the information 
contained in the private medical treatment records is 
adequate to provide a basis for resolving the claims.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic neurological disorder is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

Before service connection may be granted for hearing loss, 
the hearing loss must be of sufficient severity to be 
considered to be a disability under VA regulations.  For the 
purpose of applying the laws administered by the VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  
This regulation, although prohibiting an award of service 
connection where audiometric test scores are within the 
established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
See Ledford v. Brown, 3 Vet. App. 87 (1992).  When hearing 
loss was not initially manifested during service or within 
the presumptive period, "direct" service connection may 
still be established by evidence demonstrating that the 
disease was in fact incurred or aggravated by service.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

The appellant contends that he developed hearing loss and 
tinnitus as a result of exposure to noise while on active 
duty for training.  He testified during the hearing held in 
January 2002 that he did not have any hearing loss or ringing 
of the ears prior to his military service.  He said that 
while he was in service during July 1940 he was close to big 
aircraft guns and did not have any ear protection.  He said 
that the concussions from the big guns caused him to develop 
hearing loss and tinnitus.  He further stated that this 
hearing loss was later aggravated by further exposure to 
noises while he was in the Merchant Marines.  

The Board notes that the appellant has presented a 
certificate of service from the Adjutant General's Office of 
the Commonwealth of Virginia which certifies that he had 
active duty for training from July 17, 1940, to July 27, 
1940.  It was noted that he was assigned to the Headquarters 
Battery 1st Battalion, 246th Coast Artillery.  The Board notes 
that an assignment to an artillery unit is consistent with 
the appellant's claim of exposure to acoustic trauma during 
service.  

The evidence which is of record also includes private medical 
records pertaining to the appellant's hearing loss.  A record 
dated in December 1999 from the Blue Ridge Ear, Nose, Throat 
and Surgery Clinic shows that the veteran gave a history of 
having tinnitus constantly for 60 years.  It was noted that 
he had been exposed to large gun discharges without hearing 
protection.  On examination, his hearing was symmetric.  The 
hearing thresholds were 45 decibels at 1000 Hertz, 55 
decibels at 1500 Hertz, 55 at 2000 Hertz, and 85-90 at 3000 
Hertz.  The treating physician stated that it was probably 
noise induced hearing loss.  

A letter dated in February 2002 from the Blue Ridge Ear, 
Nose, Throat and Surgery Clinic contains the following 
information:

This is a letter of clarification on [the veteran].  
[The veteran] has been a patient of mine for the 
last three years who had seen me originally for his 
significant high-pitched tinnitus as well as 
sensorineural hearing loss.  It has been going on 
ever since working in the artillery.  He has a 
profound sensorineural hearing loss that is high 
frequency with a dip beginning at 2,000 which is 
very consistent with noise exposure.

The noise exposure that was evidenced during the 
Second World War working in artillery is without 
question contributory to his high-frequency 
sensorineural hearing loss; therefore, his 
diagnosis of high-frequency sensorineural hearing 
loss with noise exposure is reasonably attached to 
his artillery experience.

The Board notes that the findings on the private examination 
in December 1999 were of sufficient severity to meet the 
requirements of 38 C.F.R. § 3.385.  The opinions from the 
private physician that the veteran's hearing loss is due to 
noise exposure are not contradicted by any other medical 
evidence.  The Board also notes that the evidence which is of 
record does not include any indication that the veteran had 
exposure to loud noises other than his service with the 
artillery unit during active duty for training and during his 
Merchant Marine service.  In the Board's view, the evidence 
is so evenly balanced as to give rise to an element of doubt 
concerning the origins of the veteran's hearing loss and 
tinnitus.  In summary, the evidence reasonably shows that the 
veteran has hearing loss and tinnitus which were caused by 
exposure to noise during service.  Accordingly, the Board 
concludes that the hearing loss and tinnitus were incurred in 
service.

ORDER

1.  Service connection for hearing loss is granted.

2.  Service connection for tinnitus is granted.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

